Title: Memorandum from William Eustis, [15 May] 1809
From: Eustis, William
To: 


[15 May 1809]
Under the act of April 1808 “raising for a limited time an additional military force” the officers have been generally appointed—the recruiting service has been successful as will appear by a return of the army—a detachment of two thousand men (and consisting of 37 companies) from the general regiments has been sent to New Orleans under the immediate orders of the commander in chief. The remaining forces (or companies as the word may be used) are stationed at the several posts and garrisons, or recruiting in different parts of the country. The fortifications on the seaboard have progressed as fast as the season and other circumstances would admit. The appropriations for completing and furnishing them with proper ordnance are found to be deficient as will appear by a report from the war department.
Orders have been issued to the Executives of the several states to discharge their respective quotas of the 100,000 Militia detached for the service of the U. States under the act of March 30 1808.
